DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Arimatsu et al. (Pub. No.: US 2016/0251834 A1) in view of Schlichting (Pub. No.: US 2015/0120143 A1).
Regarding claim 1, Arimatsu teaches a shovel comprising: 
 	a lower traveling body (5, FIG. 1); 
 	an upper swiveling body that is rotatably mounted on the lower traveling body (3, FIG. 1); and 
 	a controller (27, FIG. 6) configured to perform straight facing control by which an actuator (25, 26; FIG. 6) is operated to cause the upper swiveling body to face a target construction surface straight (“…the amount of rotation being required for the tooth edge to face the target plane…”, See Abstract), based on information related to the target construction surface and information related to a direction of the upper swiveling body (Based on tooth edge of bucket and current position and posture of the excavator, ¶ 114 and FIG. 13).
 	Arimatsu is silent to the claimed aspect of the actuator for swiveling or an actuator for traveling is automatically operated.  However, in a similar field of endeavor, Schlichting teaches a method for moving a work vehicle backwards around a pivoting axis which is automatically calculated and a required change of traveling direction of the vehicle is output (See claim 1).   
  	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator for traveling taught by Arimatsu to actuate the traveling automatically as taught by Schlichting to enhance human machine interfacing (¶ 33).   

Regarding claim 2, Arimatsu discloses the shovel, wherein the controller performs the straight facing control when a predetermined switch is operated (25, FIG. 6). 

Regarding claim 3, Arimatsu discloses the shovel wherein the controller stops performing the straight facing control when a swiveling operation lever is operated while the controller performs the straight facing control (25, FIG. 6). 

Regarding claim 4, Arimatsu discloses the shovel, wherein the controller can perform the straight facing control when an angle between a direction of the target construction surface and the direction of the upper swiveling body is within a predetermined angle range (alpha, FIG. 14, 24). 

Regarding claim 5, Arimatsu discloses the shovel, wherein the controller can perform the straight facing control when the controller has confirmed no obstacle is present around the upper swiveling body (S1, FIG. 15).
 
Regarding claim 6, Arimatsu discloses the shovel, wherein the controller informs an operator that the controller has caused the upper swiveling body to face the target construction surface straight (“…the amount of rotation being required for the tooth edge to face the target plane…”, See Abstract).

Regarding claim 7, Arimatsu discloses the shovel, wherein the controller operates the actuator to maintain a state in which the upper swiveling body faces the target construction surface straight (FIG. 21).
 
Regarding claim 8, Arimatsu discloses the shovel, comprising a communication device configured to send construction information to an external device (46, FIG. 6).

Regarding claim 9, Arimatsu discloses the shovel, comprising a communication device configured to send and receive information related to an obstacle (target information; 46, FIG. 6). 

Regarding claim 10, Arimatsu teaches a shovel comprising: 
 	a lower traveling body (5, FIG. 5); 
 	an upper swiveling body that is rotatably mounted on the lower traveling body (3, FIG. 1); 
 	an attachment that is attached to the upper swiveling body (2, FIG. 1); and 
 	a controller (27, FIG. 6) configured to perform straight facing control by which an actuator (25, 26; FIG. 6) is operated so that an operation plane of the attachment includes a normal to a target construction surface (“…the amount of rotation being required for the tooth edge to face the target plane…”, See Abstract), based on information related to the target construction surface and information related to a direction of the upper swiveling body, the operation plane of the attachment being a virtual plane crossing the attachment in a longitudinal direction (70, FIG. 13). 
 	Arimatsu is silent to the claimed aspect of the actuator for swiveling or an actuator for traveling is automatically operated.  However, in a similar field of endeavor, Schlichting teaches a method for moving a work vehicle backwards around a pivoting axis which is automatically calculated and a required change of traveling direction of the vehicle is output (See claim 1).   
  	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator for traveling taught by Arimatsu to actuate the traveling automatically as taught by Schlichting to enhance human machine interfacing (¶ 33).   

Allowable Subject Matter
Claim 11 is allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 10 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J LEE/Primary Examiner, Art Unit 3663